Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending as of the response and amendments filed on 9/8/21. 
The 103 rejection of claims 10-14 and 17-19 over Hansen as evidenced by CAS Registry is withdrawn in view of the amendments and in consideration of the 1.132 declaration of Dr. Kumaresh Soppimath.
The 103 rejection of claims 10-14 and 17-20 over Sanghvi as evidenced by CAS Registry is withdrawn in view of the amendments and arguments submitted by Applicants.
The 103 rejection of claims 15-16 over Sanghvi as evidenced by CAS Reg. in view of Taneja is withdrawn in view of the amendments and arguments submitted by Applicants. 
The 103 rejection of claims 1-9 over Sanghvi as evidenced by CAS Reg., in view of Taneja is withdrawn in view of the amendments and arguments submitted by Applicants.
The provisional rejection for nonstatutory double patenting over the claims of copending appl. 16821689 is withdrawn in consideration of the acceptance of the terminal disclaimer filed on 9/8/21.
A terminal disclaimer has not been submitted in response to the rejection for nonstatutory double patenting over the claims of USP 10653646 in view of Sanghvi, US 20170189352, and Devouassoux et. al., US 20170088333 A1 (publ. 3/30/17, cited in an IDS); additionally, Applicants have not addressed this rejection in the response filed on 9/8/21. This 
Claims 1-20 are rejected. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10653646 in view of Sanghvi, US 20170189352, and Devouassoux et. al., US 20170088333 A1 (publ. 3/30/17, cited in an IDS). The instant claims are drawn to a method of producing a storage stable ready-to-inject epinephrine composition comprising: combining an aqueous pharmaceutical carrier with epinephrine in an amount such that epinephrine is present in the composition at a concentration of equal to or less than 0.07 mg/mL; wherein substantially all of the epinephrine is an R-isomer and sterilization increases the S-isomer content to no more than 4%; wherein the aqueous carrier has dissolved oxygen in an amount of equal or less than 1.5 ppm; adjusting the pH of the composition to between 3.5-4.7; including a metal ion chelator present in the composition at a concentration between about 1-50 µg/mL; packaging the ready to inject composition into a container under an inert gas; and autoclaving the ready to inject .
The claims of US ‘646 are drawn to an antioxidant free ready to inject epinephrine composition wherein substantially all of the epinephrine is an R-isomer; the epinephrine concentration is equal to or less than 0.07 mg/mL; has an aqueous carrier; a metal ion chelator selected from EDTA, EGTA, and diethylenetriaminepentaacetic acid at a concentration of 1-50 µg/mL; and total impurities of equal or less than 0.7% and equal to or less than 2% S-epinephrine after one month storage. Claim 11 of US ‘646 further recites a buffer selected from acetate, citrate, phosphate, tartrate, or borate between 1-25 mM; claim 12 recites a tonicity agent selected from NaCl, glycerol, thioglycerol, mannitol, lactose, and dextrose; claim 13 recites dissolved O2 equal to or less than 1.5 ppm; and claim 19 recites the composition, after autoclaving, to have impurities of equal to or less than 0.2%, and equal to or less than 1.5% S-epinephrine. Claim 20 of US ‘646 recites the composition to be packaged in a polymer container with a metallized over container. The composition claimed in US ‘646 therefore is comprised of similar components, and has similar characteristics to the epinephrine composition arrived at by the instantly claimed process. While the instant claims 1-9 don’t exclude an antioxidant or include a tonicity regulator as recited by the claims of US ‘646, Sanghvi teaches antioxidants 
The instant claims and the composition claimed in US ‘646 are not patentably distinct, because the instantly claimed process provides a composition that has similar components as the composition claimed in US ‘646, as well as similar characteristics. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 


Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627